Fourth Court of Appeals
                                       San Antonio, Texas
                                             September 4, 2019

                                           No. 04-19-00553-CV

    IN RE James Clinton COYLE, Janice Presley Coyle a/k/a Janice Presley and Cody Presley

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On August 19, 2019, relators filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relators are not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 4, 2019.



                                                                    _____________________________
                                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2019.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 17-12-24620-CV, styled Coyle Family Farm, Inc., et al. v. James Clinton
Coyle, et al., pending in the 38th Judicial District Court, Medina County, Texas, the Honorable H. Paul Canales
presiding.